      Case 2:17-md-02785-DDC-TJJ Document 2040 Filed 03/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

In re EPIPEN (EPINEPHRINE                          )   Civil Action No. 2:17-md-02785-DDC-TJJ
INJECTION, USP) MARKETING, SALES                   )   (MDL No: 2785)
PRACTICES AND ANTITRUST                            )
LITIGATION                                         )
                                                   )
                                                   )
This Document Relates To:                          )
                                                   )
Troy Gott, on behalf of himself and all            )
others similarly situated,                         )   Case No. 20-cv-2099-EFM
                  Plaintiffs                       )
                                                   )
vs.                                                )
                                                   )
Mylan N.V., et al.,                                )
                 Defendants                        )

                  CLASS PLAINTIFFS’ MOTION TO TRANSFER AND
                CONSOLIDATE THE GOTT CASE TO THE EPIPEN MDL

        Class Plaintiffs move to transfer and consolidate the RICO shelf-life marketing case, Gott v.

Mylan N.V., et al, Case No. 20-cv-2099, with MDL 2785, In re: EpiPen (Epinephrine Injection, USP)

Marketing, Sales Practices and Antitrust Litigation, 17-md-2785. Both cases are in the District of Kansas,

and it would make sense to consolidate them, albeit on separate tracks.

        Class Plaintiffs believe it would serve the interests of Fed. R. Civ. P. 1, and be consistent

with JPML Rule 7.2(a) and D. Kan. Rule 23-A, for the Gott case to be consolidated on a separate

track for the following reasons:

        1. All of the same defendants are involved in both cases (without Heather Bresch being a

            named defendant, although she is factually involved in the Gott case);

        2. The same product is involved in both cases;

        3. The same RICO marketing scheme is involved in both cases (both involve trying to sell

            more product by deceiving the public about what was medically necessary. In the MDL,
     Case 2:17-md-02785-DDC-TJJ Document 2040 Filed 03/16/20 Page 2 of 2




           it was the supposed need for an exclusive 2-Pak, and in Gott, the supposed medical

           necessity was buying more EpiPens due to a false expiration date).

       For these reasons, the Gott case should be consolidated within the pending EpiPen MDL

before Judge Crabtree.

                                                     Respectfully submitted,

                                                      /s/ Rex A. Sharp
                                                     SHARP BARTON, LLP
                                                     Rex A. Sharp
                                                     Ryan C. Hudson
                                                     5301 W. 75th Street
                                                     Prairie Village, KS 66208
                                                     (913) 901-0505
                                                     (913) 901-0419 fax
                                                     rex@sharpbarton.com
                                                     ryan@sharpbarton.com
